Broyles, P. J.
1. The court did not err in instructing the jury upon the law of voluntary manslaughter or upon the theory of a mutual intent to fight, such instructions being authorized by the evidence.
2. The court having fully instructed the jury upon the law of justifiable homicide, it was not error (especially in the absence of a timely and appropriate written request) to fail to give in charge section 73 of the Penal Code.
3. The evidence and the defendant’s statement authorized the verdict of voluntary manslaughter, and the court did not err in refusing a new trial.

Judgment affirmed.


Bloodworth and Stephens, JJ., concur.